Citation Nr: 1521427	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  09-06 819	)	DATE
	)
	)


THE ISSUE

Whether a Board of Veterans' Appeals decision of October 27, 2006, that denied entitlement to service connection for a mental disorder characterized by paranoia, contained clear and unmistakable error.


REPRESENTATION

Moving party represented by:  William A. L'Esperance, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The Veteran, who was initially the moving party, served on active duty from August 1952 to August 1954.  He died on January [redacted], 2012.  The Veteran's spouse has been substituted as the moving party.

In an April 2010 decision, the Board of Veterans Appeals (Board) denied the Veteran's motion for reversal or revision of the October 27, 2006 Board decision.  He appealed that April 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2011, the Court issued a decision in which it set aside the April 2010 Board decision and remanded the matter for further proceedings consistent with the Court's decision.

In an October 2012 decision, the Board denied the appellant's motion for reversal or revision of the October 27, 2006 Board decision.  She appealed that October 2012 decision to the Court.  In October 2014 the Court issued a decision that vacated that part of the Board's October 16, 2012, decision that addressed a theory of CUE based on the lay testimony of the Veteran's spouse and affirmed the remainder of the Board's decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

The October 27, 2006 Board decision, that denied the Veteran's claim of entitlement to service connection for a mental disorder characterized by paranoia, was adequately supported by the evidence then of record, and was not undebatably erroneous.  Although, as determined by the Court, the correct facts, as they were known in October 2006, were not really before the Board in October 2006, it is not absolutely clear that the outcome of the decision would have been manifestly different had the Board considered the correct facts.  Further, the record did not demonstrate that the Board incorrectly applied statutory or regulatory provisions extant at that time.


CONCLUSION OF LAW

An October 27, 2006 Board decision, that denied the Veteran's claim of entitlement to service connection for a mental disorder characterized by paranoia, did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. 20.1400, 20.1403, 20.1404 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Jurisdictional and Due Process Determinations

The Veteran filed a statement that has been accepted as a motion to revise or reverse, on the basis of clear and unmistakable error (CUE), an October 27, 2006 Board decision that denied a claim of entitlement to service connection for a mental disorder characterized by paranoia.  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2014).  

Associated with the electronic portion of the claims file is Certificate of Death documenting that the Veteran died on January [redacted], 2012.  In June 2012 the Court granted a motion of the Veteran's spouse for substitution.  Consistent with the actions of the Court, the Board addresses the motion with the Veteran's spouse as the substituted party.  

It is noted that motions to revise Board decisions are not appeals.  38 C.F.R. § 20.1402.  Requests for revision of a Board decision based on CUE are initiated by the filing of a motion.  38 C.F.R. § 20.1404.  The decision on a motion alleging CUE in a Board decision is to be made by the Board.  

As an initial matter, the Board notes that the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159 (2014), are not applicable to CUE motions.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001)(holding that VA does not have "a duty to develop" in CUE 'claims' because "there is nothing further that could be developed").  As noted in Livesay, CUE claims are not conventional appeals, but instead are requests for revision of previous decisions.  Cases based on allegations of CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.  Even though a motion alleging CUE in a Board decision is not a claim, the use of the word "claim" in these decisions does not alter the determination of the Court in this regard.  The Board makes this determination based on the fact that the Court noted in Livesay the difference between a claim and a request for revision of a previous decision based on CUE.  


II.  Background

The Veteran first filed a claim of entitlement to service connection for a mental disorder characterized by paranoia on a VA Form 21-4138 which was date-stamped as received by the RO on July 11, 2002.  In a July 3, 2003 rating decision, mailed to the Veteran and his service representative on July 10, 2003, the RO denied the Veteran's claim of entitlement to service connection for a mental disorder characterized by paranoia.  In statements on a VA Form 9 dated on July 22, 2003, and date-stamped as received by the RO on August 4, 2003, the Veteran expressed disagreement with the denial of this claim.  The RO accepted this VA Form 9 as the Veteran's notice of disagreement.  He perfected a timely appeal when he submitted a signed VA Form 9 dated on January 5, 2004, and date-stamped as received by the RO on January 6, 2004.  The Veteran and his spouse testified at a Travel Board hearing at the RO on September 13, 2004. 

In a decision dated December 13, 2004, the Board remanded the Veteran's claim of entitlement to service connection for a mental disorder characterized by paranoia to the RO via the Appeals Management Center, for additional development.  In a supplemental statement of the case mailed on February 27, 2006, the RO confirmed and continued the denial of service connection for a condition characterized by paranoia.  The Veteran's service representative submitted a signed VA Form 646 that was dated March 2, 2006.  The Veteran's service representative also submitted an Appellate Brief, dated September 15, 2006, that contained argument concerning the Veteran's service connection claim for a mental disorder characterized by paranoia. 

In a decision with a date stamped on its face of October 27, 2006, the Board (also referred to in the instant decision and in the Court's December 2011 decision as the 2006 Board) noted that, although the Veteran's service treatment records likely were lost in a July 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC), a copy of the Veteran's separation physical examination in August 1954 was of record.  The Board discussed this service treatment record and noted that, at the time of the Veteran's separation from active service, no psychiatric disorder was noted on clinical evaluation.  The inservice examiner reported that the Veteran had no severe illness or injuries and no surgery during his active service.  The Board also discussed the testimony provided by the Veteran at the September 2004 Travel Board hearing.  

During that hearing, the Veteran's spouse testified that she knew the Veteran since she was 14 years old, having been his neighbor, did not talk to him a lot prior to service, but started seeing him after he came out of service.  September 2004 Hearing Transcript (T) at 8.  She testified that then he would tell her that people were following him and bugging his telephone and that there was an imposter who looked just like her.  Id.  She also testified as follows:  

And then later on I said what am I going to do.  He would accuse me of things that weren't true.  So I went to my doctor and he, I talked to him and he told me you better bring him in.  This is a problem.  So that's when I learned about paranoia.  I didn't know nothing about paranoia when I was growing up or anything but then the doctor put him on medication and to this day he thinks somebody's following him.

Id.  

The representative then asked if it was when the Veteran came back from service that the Veteran's spouse noticed this behavior.  Id. at 10.  She testified "yes' and that she though he was messing around but after they were married, the Veteran started to say "stupid things."  Id.  She also testified that it was a family doctor, Dr. S. who found the paranoia and that this was in 1968.  Id. at 13-14.  She testified that she and the Veteran married in 1961.

The Board did not discuss the testimony of the Veteran's spouse in its October 27, 2006 decision.  

The 2006 Board found that the Veteran had first been diagnosed as having paranoid schizophrenia by a private physician (identified as Dr. S.) in August 1969, 15 years after his service separation.  The Board noted that a November 1981 history provided by Dr. S.'s office indicated that the Veteran was diagnosed as having paranoid schizophrenia after being followed for nearly 4 years by this physician.  The Board also found that the Veteran had been diagnosed as having chronic paranoid schizophrenia following VA outpatient treatment in October 2002. 

Also discussed by the Board in the October 2006 decision was a July 2003 letter in which Dr. "B.W." stated that the Veteran required 100 milligrams (mg) of Mellaril 4 times a day and that paranoia which required that much medicine often began in the teenage years, and rarely began when someone was in their late 30s, as the Veteran had been when he first was diagnosed as having paranoia in 1969.  Dr. B.W. also opined that the Veteran's reported medical history was consistent with his assertion that his paranoia had begun during active service. 

In that October 2006 decision, the Board discussed a February 2005 VA psychiatric examination and an October 2005 addendum to this examination.  The VA examiner stated in February 2005 that the Veteran's claims file was available for review, but she did not state that she had reviewed the file.  Following mental status examination of the Veteran, the VA examiner concluded in February 2005 that, based on the history reported by the Veteran, it was as likely as not that the Veteran's diagnosed paranoid schizophrenia had begun in active service.  In her October 2005 addendum, the VA examiner stated that, after finally reviewing the Veteran's claims file, it was impossible to say without resorting to mere speculation whether the Veteran's paranoid schizophrenia actually started in service without additional documentation and records. 

The Board concluded in the October 27, 2006 decision that, after reviewing the evidence of record, although there was a diagnosis of a current mental disorder (paranoid schizophrenia), the private examiner's July 2003 opinion and the VA examiner's October 2005 addendum were too speculative to be afforded probative value.  The Board also stated that "there is no evidence of record supporting continuity of symptomatology."  The Board determined that the preponderance of the evidence was against the Veteran's claim of entitlement to service connection for a mental disorder characterized by paranoia and denied the appeal.  

In December 2007, the RO received a letter from the Veteran's attorney and an enclosed VA Form 21-4138, dated August 4, 2007, in which the Veteran stated as follows:  

Clear and unmistakable error.  Correct facts were not before the Board in 2004 and 2006.  38 CFR 3.105(a) and 20.1403 and 1404.

Claimant clearly had mental health treatment in service, and his assertion regarding onset or aggravation of schizophrenia in service was plausible to a substantial degree.  

Claimant should have been granted service connection for mental condition relating back to time of initial claim.  

On August 5, 2008, the Board received a motion for revision of the October 27, 2006 decision.  This was postmarked July 29, 2008.

In the August 2008 motion, the Veteran alleged CUE in the October 2006 decision.  He contended that the Board had not afforded sufficient probative weight to "several independent medical conclusions that it is as likely as not that" a mental disorder characterized by paranoia was incurred in service.  He contended that the Veteran was entitled "to a greater duty to assist" because his service treatment records had been lost in the July 1973 fire at NPRC.  He also contended as follows:  

Given the evidence available at the time, including the testimony of the Veteran and the reports of various medical providers, none of them disagreed with his assertion that the paranoia was incurred or increased during active service, it is CUE for the Board to find that the benefit of the doubt does not apply in this case.  

In April 2010, the Board considered and denied the Veteran's motion.  In that decision the Board specifically addressed his allegations (1) that the Board did not afford sufficient probative weight to several independent medical conclusions that it was as likely as not that a mental disorder characterized by paranoia was incurred in service, that he was entitled to a greater duty to assist because his treatment records had been lost in the July 1973 fire at the NPRC, and (3) that the Board should have applied the benefit of the doubt rule.  In addition to those allegations, the Board acknowledged that the Veteran had advanced several other arguments with respect to how his appeal was treated at the RO; however, because these arguments were not germane to the allegations of CUE in the Board's October 27, 2006 decision, the Board did not address them in the April 2010 decision.

In August 2010, the Veteran filed a motion for reconsideration of the Board's April 2010 decision.  The Veteran argued, through his representative, that the 2006 Board neglected to consider lay testimony concerning continuity of symptomatology provided by the Veteran's spouse during a September 2004 hearing.  The Veteran contended that failure to consider such evidence constituted CUE.

That same month, the Veteran's motion for reconsideration of the Board's April 2010 decision was reviewed and denied.  Subsequently, the Veteran appealed the April 2010 Board denial to the Court.

In December 2011, the Court issued a decision wherein it upheld the Board's analyses and conclusions as to the three allegations of CUE in the October 27, 2006 decision asserted by the Veteran and specifically addressed in the Board's April 2010 decision.  However, the Court then held that the argument advanced in the Veteran's August 2010 motion for reconsideration (i.e., that the 2006 Board committed CUE by failing to consider lay testimony as to continuity of symptomatology provided by the Veteran's spouse in a September 2004 hearing) was a separate and distinct allegation of CUE.  The Court held that the reconsideration motion sufficed to present the theory of CUE involving the Veteran's spouse's lay testimony.  

With respect to this fourth allegation of CUE, the Court observed that in the October 2006 decision, the Board found that there was "no evidence of record supporting continuity of symptomatology after service," despite the presence of the September 2004 hearing transcript of the spouse's testimony.  The Court explained that the 2006 Board's statement that there was no evidence supporting continuity of symptomatology "refutes any presumption that the Board reviewed the testimony or otherwise dealt with it."  The Court further explained that the 2006 Board did not find the spouse's testimony to lack competence or state that it was outweighed by other evidence.  The Court determined that, in the October 2006 decision, "[t]he Board effectively stated that the wife's testimonial evidence did not exist in the record."  Additionally, the Court determined that "[b]ecause the 2006 examiner misstated the obvious content of the record, the facts known at the time were not really before him."  

In the April 2010 decision, the Board did not undertake a discussion of the 2006 Board's failure to address this error in the October 27, 2006 Board decision or whether said error might have led to a manifestly different outcome.  Consequently, the Court found that the April 2010 Board decision did not provide adequate reasons and bases for the denial of the Veteran's motion to revise the October 27, 2006 Board decision.  Accordingly, the Court set aside the Board's April 2010 decision and remanded the matter to the Board for consideration consistent with the Court's December 2011 decision.  

In an October 2012 decision, the Board denied the appellant's motion for reversal or revision of the October 27, 2006 Board decision.  In doing so, the Board determined that consideration of the Veteran's spouse's continuity-of-symptomatology evidence would not have changed the outcome of the 2006 Board decision, and therefore did not rise to the level of CUE, because the record included both positive and negative evidence regarding the continuity of Mr. [redacted]'s paranoia symptoms.  Specifically, the Board noted that the 2006 Board decision could have found a lack of continuity of symptomatology based on the VA medical examination addendum, which reviewed the claims file and found no evidence of a connection between schizophrenia and active service, as well evidence that the Veteran had no psychiatric problems during service, had an evaluation of normal psychiatric condition at separation from service, and had no diagnosis of psychiatric illness until 15 years after service.  The Board's October 2012 decision also addressed the previously raised allegations of CUE.  The Board found that the allegation that the 2006 Board decision did not afford sufficient probative weight to several medical examinations did not demonstrate CUE because a disagreement as to how the facts were weighed does not rise to the level of demonstrating that an error was clear and unmistakable.  Further, the argument that the 2006 Board decision wrongly declined to apply a heightened duty to assist was rejected because a breach of the duty to assist also does not constitute CUE.  Finally, the contention that the 2006 Board committed CUE in finding that the benefit of the doubt rule was inapplicable did not rise to the level of CUE because this argument is merely a disagreement with how the facts were weighed.  

In July 2013, the appellant's motion for reconsideration of the October 2012 Board decision was denied.  

Following an appeal, in October 2014 the Court issued a Decision.  In that decision, the Court indicated that the Board's October 2012 decision had not adequately discussed that aspect of the Veteran's spouse's testimony wherein she had stated that she first noticed the Veteran's paranoia symptoms when the two began dating just after the Veteran left service.  The Court pointed out that the Veteran's spouse did not testify that the Veteran's paranoia began during service, rather, she testified that she first notice paranoia symptoms when the two began dating just after the Veteran left service.  The Court noted that as the Veteran was ultimately diagnosed with schizophrenia with paranoid delusions, and psychoses may be service connected when they become manifest within a year from leaving service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  As such, the Court held that the October 2012 Board decision did not adequately address whether the outcome of the 2006 Board decision would have been manifestly changed had the Veteran's spouse's aforementioned testimony been considered.  The Court vacated that part of the Board's October 16, 2012, decision that addressed a theory of CUE based on the lay testimony of the Veteran's spouse and affirmed the remainder of the Board's decision.

In February 2015, the Board received a letter from the appellant's attorney along with an affidavit from the appellant.  The appellant's attorney stated that the affidavit was submitted as an addendum to the appellant's September 2004 testimony.  

III.  Law and Analysis

A prior Board decision is final and binding, but is reversible, if there is CUE in the decision.  38 U.S.C.A. § 7111.  A decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406. 

The Board's Rules of Practice, including 38 C.F.R. § 20.1403, define CUE as: 

(a)  General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

(b)  Record to be reviewed.  (1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.

(c)  Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.

(d)  Examples of situations that are not clear and unmistakable error.  (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In Evans v. McDonald, the Court defined CUE, as follows:

Clear and unmistakable error is established when the following conditions are met: First, either (1) the correct facts in the record were not before the adjudicator, or (2) the statutory or regulatory provisions in existence at the time were incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Hillyard v. Shinseki, 24 Vet.App. 343, 349 (2011).  Finally, the commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time that decision was rendered.  Russell, 3 Vet. App. at 313-14; see Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell); see also King v. Shinseki, 26 Vet. App. 433, 442 (2014) ("Whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging [CUE] to succeed.  The governing law requires that the error be 'undebatable' and that the commission of the alleged error must have 'manifestly changed the outcome' of the decision." (citing Russell, 3 Vet. App. at 313-14)).

27 Vet. App. 180, 185 (2014).  

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

As explained above, clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  Hence, the affidavit submitted by the appellant's attorney in January 2015 may not be considered.  

As noted, the Board's October 2012 decision was affirmed except for that part of the decision that had failed to adequately discuss that aspect of the Veteran's spouse's testimony wherein she had stated that she first noticed the Veteran's paranoia symptoms, not during service, but when the two began dating just after the Veteran left service.

The Board notes that the various other allegations of CUE (the Board did not afford sufficient probative weight to several medical opinions in the claims file, the Veteran was entitled "to a greater duty to assist" because his service treatment records had been lost, the Board had committed CUE in finding that the benefit-of-the-doubt rule was inapplicable) addressed by the Board's October 2012 decision and affirmed by the Court's October 2014 decision are not before the Board and will not be discussed.

As the Court has determined that the correct facts as they were known were not really before the 2006 Board; i.e., the Veteran's spouse's testimony in September 2004, the assertion of CUE that must be addressed by the Board is that the 2006 Board decision failed to consider the September 2004 lay testimony of the Veteran's spouse of manifestation of paranoia symptoms when she and the Veteran first began dating after the Veteran left service, and, but for that failure, the outcome of the October 27, 2006 decision would have been manifestly different.  .

Even had the 2006 Board considered the spouse's September 2004 testimony as to the Veteran's onset of paranoia symptoms shortly following service, it could be argued that her testimony was contradicted.  In this regard, the Board observes that the evidence of record (a July 2003 letter from the Veteran's private physician, B.W, MD) demonstrated that the Veteran had sought medical treatment from a private physician (Dr. S) beginning in 1965.  Yet, according to the July 2003 letter, that physician (Dr. S) did not first mention the Veteran's paranoia symptoms until August 1969.  In other words, the July 2003 letter could be viewed by a fact-finder as demonstrating that the Veteran's paranoia symptoms were not manifest until 1969.  This would in effect contradict the Veteran's spouse's testimony that paranoia symptoms had begun shortly following service.  The practical result of the July 2003 letter is that it produces a disagreement as to how the Veteran's spouse's testimony concerning the onset of the Veteran's symptoms should have been weighed.  The Board observes, however, that CUE cannot be established by merely a "disagreement as to how the facts were weighed or evaluated."  King v. Shinseki, 26 Vet. App. 433, 439 (2014).  As noted by the Veterans Court:

The Court cannot review a CUE motion under the same standard by which it reviews matters on direct appeal.  "As a result, there will be times when the Court arrives at a different conclusion when reviewing a motion to reverse or revise a prior, final decision than it would have had the matter been reviewed under the standards applicable on direct appeal."

Evans v. McDonald, 27 Vet. App.180, 186 (2014) (en banc) (quoting King, 26 Vet App. at 442.

Even if it were to be determined that the previously discussed contents of the July 2003 letter did not contradict the Veteran's spouse's testimony as to the onset of the Veteran's paroniria symptoms shortly following service, her testimony, had it been considered, does not, by itself, "undebatably" and "manifestly" change the outcome of the case.  The Board here observes that the Court has emphasized the following:

" '[I]f it is not absolutely clear that a different result would have ensued,' based upon the facts and law that were understood at the time of the decision, then any error that may have occurred in a final Board or RO decision is not clear and unmistakable."

Evans, at 185-86 (quoting Fugo, 6 Vet.App. at 44).  In King, the Court stated that "a manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset."  King, 26 Vet App. at 441.

The evidence in this case does not demonstrate, in the manner required by King, Evans, and the earlier line of Court cases, that, had the 2006 Board considered the spouse's September 2004 testimony as to the Veteran's onset of paranoia symptoms shortly following service, the benefit sought (service connection for a mental disability) would have been granted "at the outset."  Because there was negative evidence of the lack of continuity of symptomatology since service (the VA medical examination addendum, no psychiatric problems noted at service discharge, no diagnosis of psychiatric illness until 15 years after service), it cannot be said that the testimony in question would have resulted in the claim being "granted at the outset."  

Moreover, the Veteran's spouse's testimony, even if considered to be uncontradicted and disregarding any negative continuity of symptomatology evidence, would still have had to been weighed along with the other evidence of record to ascertain whether the probative weight of all of the relevant evidence was for, against, or evenly balanced as to a finding of the onset and continuity of symptomatology, and ultimately for, against, or evenly balanced as to whether he was entitled to service connection for the claimed disability.  

The 2006 Board could also have determined that the probative value of the Veteran's spouse's testimony was such that it was insufficient evidence to establish that the Veteran experienced symptoms of paranoia sufficient to find that he had a mental disorder manifest to a compensable degree within one year of separation from service.  This could have been the determination based, for example, on the effects of time on memory considering that the spouse provided the testimony nearly 50 years after the alleged facts and that, by her own testimony, did not know what paranoia was at the time that she began dating him shortly after service but only discovered so years later.  Her testimony is not such compelling evidence to find that it is absolutely clear that the outcome of the 2006 decision would have been manifestly different if the Board had the correct facts before it at the time.  

In sum, consideration of the spouse's September 2004 testimony is not dispositive as to the onset or the continuity of the Veteran's alleged post-service psychiatric symptoms and is not dispositive as to whether service connection was warranted at the time the decision was made.  Thus, reasonable minds could differ as to whether the October 27, 2006 decision was fatally flawed.  Id.  Consequently, this allegation of CUE is reduced to a disagreement as to how evidence should have been weighed.  Luallen, 8 Vet. App. at 96.  Accordingly, even though the 2006 Board erred, that error did not amount to CUE in the October 27, 2006 decision.  Fugo, 6 Vet. App. at 43-44.

Even though the movant has alleged errors that, even if true, could not be CUE, denial of the motion, rather than dismissal, is appropriate.  See Canady v. Nicholson, 20 Vet. App. 393, 402-03 (2006). 


ORDER

The motion for revision or reversal, on the basis of CUE, of an October 27, 2006 Board decision that denied the Veteran's claim of service connection for a mental disorder characterized by paranoia, is denied.  



                       ____________________________________________
	JAMES G. REINHART
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



